Citation Nr: 0727492	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-32 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for post-operative pilonidal cyst residuals.  

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for epidermatophytosis of the feet.  

3.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for hearing loss disability.  

4.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for sinusitis with allergic rhinitis.  

5.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a psychophysiological nervous system reaction 
evidenced by hyperhidrosis, hives, and recurrent headaches.  

6.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for an eye disorder to include open angle 
glaucoma.  

7.  Entitlement to service connection for a chronic spine 
disorder to include back injury residuals, removal of the 
tailbone, diskitis, and osteomyelitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from August 1948 to July 1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Cleveland, Ohio, Regional Office which determined that new 
and material evidence had not been received to reopen the 
veteran's claims of entitlement to service connection for 
post-operative pilonidal cyst residuals, epidermatophytosis 
of the feet, hearing loss disability, sinusitis with allergic 
rhinitis, a psychophysiological nervous system reaction 
evidenced by hyperhidrosis, hives, and recurrent headaches, 
and a chronic eye disorder to include open angle glaucoma and 
denied service connection for a chronic spine disorder to 
include back injury residuals, removal of the tailbone, 
diskitis, and osteomyelitis.  In June 2007, the veteran 
submitted a Motion to Advance on the Docket.  In July 2007, 
the Board granted the veteran's motion.  

The issues of service connection for chronic post-operative 
pilonidal cyst residuals, a chronic skin disorder of the feet 
including tinea pedis, epidermatophytosis, a fungal disorder, 
and athlete's foot, chronic bilateral hearing loss 
disability, and a chronic spine disorder to include back 
injury residuals, removal of the tailbone, diskitis, and 
osteomyelitis are REMANDED to the Louisville, Kentucky, 
Regional Office (RO) via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans Affairs (VA) 
will notify the veteran if further action is required on his 
part.  


FINDINGS OF FACT

1.  In May 2003, the RO determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for post-operative 
pilonidal cyst residuals.  The veteran was informed in 
writing of the adverse decision and his appellate rights in 
May 2003.  In September 2005, the veteran submitted a notice 
of disagreement with the decision.  

2.  In November 2005, the RO determined that the veteran's 
September 2005 notice of disagreement was untimely.  The 
veteran was informed in writing of the adverse decision and 
his appellate rights in November 2005.  The veteran did not 
submit a notice of disagreement with the decision.  

3.  The documentation submitted since the May 2003 RO 
determination is relevant and probative of the issue at hand 
and raises a reasonable possibility of substantiating the 
veteran's claim.  

4.  In May 2003, the RO determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for epidermatophytosis 
of the feet.  The veteran was informed in writing of the 
adverse decision and his appellate rights in May 2003.  In 
September 2005, the veteran submitted a notice of 
disagreement with the decision.  

5.  In November 2005, the RO determined that the veteran's 
September 2005 notice of disagreement was untimely.  The 
veteran was informed in writing of the adverse decision and 
his appellate rights in November 2005.  The veteran did not 
submit a notice of disagreement with the decision.  

6.  The documentation submitted since the May 2003 
determination is relevant and probative of the issue at hand 
and raises a reasonable possibility of substantiating the 
veteran's claim.  

7.  In May 2003, the RO denied service connection for hearing 
loss disability.  The veteran was informed in writing of the 
adverse decision and his appellate rights in May 2003.  In 
September 2005, the veteran submitted a notice of 
disagreement with the decision.  

8.  In November 2005, the RO determined that the veteran's 
September 2005 notice of disagreement was untimely.  The 
veteran was informed in writing of the adverse decision and 
his appellate rights in November 2005.  The veteran did not 
submit a notice of disagreement with the decision.  

9.  The documentation submitted since the May 2003 rating 
decision is relevant and probative of the issue at hand and 
raises a reasonable possibility of substantiating the 
veteran's claim.  

10.  In May 2003, the RO determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for sinusitis with 
allergic rhinitis.  The veteran was informed in writing of 
the adverse decision and his appellate rights in May 2003.  
In September 2005, the veteran submitted a notice of 
disagreement with the decision.  

11.  In November 2005, the RO determined that the veteran's 
September 2005 notice of disagreement was untimely.  The 
veteran was informed in writing of the adverse decision and 
his appellate rights in November 2005.  The veteran did not 
submit a notice of disagreement with the decision.  

12.  The documentation submitted since the May 2003 RO 
determination is either cumulative or redundant; bears 
directly, but not substantially, on the specific matter under 
consideration; and does not, either by itself or in 
connection with evidence previously assembled, raise a 
reasonable possibility of substantiating the veteran's claim.  

13.  In June 1965, the Board denied service connection for a 
psychophysiological nervous system reaction evidenced by 
hyperhidrosis, hives, and recurrent headaches.  The veteran 
and his accredited representative received copies of the 
Board's decision.  

14.  The documentation submitted since June 1965 Board 
decision is either not material or is cumulative or 
redundant; and does not, either by itself or in connection 
with evidence previously assembled, raise a reasonable 
possibility of substantiating the veteran's claim.  

15.  In May 2003, the RO determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for an eye disorder to 
include open angle glaucoma.  The veteran was informed in 
writing of the adverse decision and his appellate rights in 
May 2003.  In September 2005, the veteran submitted a notice 
of disagreement with the decision.  

16.  In November 2005, the RO determined that the veteran's 
September 2005 notice of disagreement was untimely.  The 
veteran was informed in writing of the adverse decision and 
his appellate rights in November 2005.  The veteran did not 
submit a notice of disagreement with the decision.  

17.  The documentation submitted since the May 2003 RO 
determination is either cumulative or redundant; bears 
directly, but not substantially, on the specific matter under 
consideration; and does not, either by itself or in 
connection with evidence previously assembled, raise a 
reasonable possibility of substantiating the veteran's claim.  


CONCLUSIONS OF LAW

1.  The May 2003 RO determination that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for post-operative 
pilonidal cyst residuals is final.  New and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for post-operative pilonidal cyst 
residuals has been presented.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326(a), 20.200, 20.300, 20.1103 (2006).  

2.  The May 2003 RO determination that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for epidermatophytosis 
of the feet is final.  New and material evidence sufficient 
to reopen the veteran's claim of entitlement to service 
connection for epidermatophytosis of the feet has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 
20.200, 20.300, 20.1103 (2006).  

3.  The May 2003 RO decision denying service connection for 
hearing loss disability is final.  New and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for hearing loss disability has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 
20.200, 20.300, 20.1103 (2006).  

4.  The May 2003 RO determination that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for sinusitis with 
allergic rhinitis is final.  New and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for sinusitis with allergic rhinitis has 
not been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 
20.200, 20.300, 20.1103 (2006).  

5.  The June 1965 Board decision denying service connection 
for a psychophysiological nervous system reaction evidenced 
by hyperhidrosis, hives, and recurrent headaches is final.  
New and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for a 
psychophysiological nervous system reaction evidenced by 
hyperhidrosis, hives, and recurrent headaches has not been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 
20.1105 (2006).  

6.  The May 2003 RO determination that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for an eye disorder to 
include open angle glaucoma is final.  New and material 
evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for an eye disorder to 
include open angle glaucoma has not been presented.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.200, 20.300, 
20.1103 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's application to reopen his claims of entitlement to 
service connection, the Board observes that the RO issued 
VCAA notices to the veteran in November 2005, April 2006, and 
September 2006 which informed him of the evidence generally 
needed to support an application to reopen a claim of 
entitlement to service connection, a claim of service 
connection, and the assignment of an evaluation and effective 
date of an initial award of service connection; what actions 
he needed to undertake; and how the VA would assist him in 
developing his applications.  Such notice effectively 
informed him of the need to submit any relevant evidence in 
his possession.  The November 2005 VCAA notice was received 
prior to the April 2006 RO rating decision from which the 
instant appeal arises.  
The VA has attempted to secure all relevant documentation.  
All relevant facts have been developed to the extent 
possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet.App. 1 (2006); Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).


II.  Application to Reopen

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of a 
veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  When a 
veteran requests that a claim be reopened after an appellate 
decision has been promulgated and submits evidence in support 
thereof, a determination as to whether such evidence is new 
and material must be made and, if it is, as to whether it 
provides a basis for allowing the claim.  An adverse 
determination as to either question is appealable. 38 
U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.300, 20.1103, 20.1105 (2006).  

A.  Post-operative Pilonidal Cyst Residuals 

1.  Prior Board and RO Decisions

In June 1965, the Board denied service connection for 
post-operative pilonidal cyst residuals based upon its 
determination that a pilonidal cyst "is a congenital or 
developmental condition and is not considered a disability 
within applicable law."  The veteran and his accredited 
representative were provided with copies of the Board's 
decision.  

The evidence which the Board considered in reaching its 
decision may be briefly summarized.  The report of the 
veteran's August 1948 physical examination for service 
entrance makes no reference to a pilonidal cyst.  A February 
1952 Air Force hospital summary notes that the veteran was 
initially diagnosed with a pilonidal cyst and underwent 
surgical excision of the cyst in January 1952.  No preservice 
history of a pilonidal cyst was noted.  The treating military 
medical personnel determined that the veteran's pilonidal 
cyst existed prior to service.  A February 1963 physical 
evaluation from A. B. Carter, M.D., notes that the veteran 
was diagnosed with "recurrence of pilonidal cyst."  The 
report of a May 1963 VA examination for compensation purposes 
states that the veteran exhibited a pilonidal sinusectomy 
skin scar.  He was diagnosed with "status [post-operative] 
pilonidal sinusectomy with no residuals."  

The veteran subsequently sought to reopen his claim for 
service connection.  In May 2003, the RO determined that new 
and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
post-operative pilonidal cyst.  The veteran was informed in 
writing of the adverse decision and his appellate rights in 
May 2003.  In September 2005, the veteran submitted a NOD 
with that decision.  In November 2005, the RO determined that 
the veteran's NOD was untimely.  The veteran was informed in 
writing of the adverse decision and his appellate rights in 
November 2005.  He did not submit an NOD with that decision.  

The additional documentation considered by the RO in 
formulating its May 2003 determination consisted of VA 
clinical and examination documentation, private clinical 
documentation, and written statements from the veteran and 
his relatives.  An April 2003 written statement from the 
veteran indicates that he initially manifested a pilonidal 
cyst during active service; underwent a surgical excision of 
the cyst; and subsequently experienced chronic post-operative 
symptoms.  

2.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2006) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the May 2003 RO determination 
consists of service personnel records, VA clinical and 
examination documentation, private clinical documentation, 
and written statements from the veteran, his son, and his 
cousin.  A July 2006 written statement from the veteran 
conveys that he initial developed a pilonidal cyst and "jeep 
knots" in early 1952 after sitting on hard wooden chairs and 
in weapon carriers.  The Board finds that the veteran's July 
2006 written statement constitutes new and material evidence 
in that it is of such significance that it raises a 
reasonable possibility of substantiating the veteran's claim.  
As new and material evidence has been received, the veteran's 
claim of entitlement to service connection for chronic 
post-operative pilonidal cyst residuals is reopened.  

B.  Epidermatophytosis of the Feet

1.  Prior Board and RO Decisions

In June 1965, the Board denied service connection for a 
fungus disorder to include a 


fungal infection and athlete's foot as the claimed disorder 
was not manifested at the most recent VA examination for 
compensation purposes.  The veteran and his accredited 
representative were provided with copies of the Board's 
decision.  

The evidence which the Board considered in rendering its 
decision may be briefly summarized.  An October 1951 Air 
Force treatment record states that the veteran was diagnosed 
with and treated for athlete's foot.  The report of the 
veteran's July 1952 physical examination for service 
separation indicates that the veteran was diagnosed with 
"foot trouble-epidermophytosis, mild, NS."  The report of 
the May 1963 VA examination for compensation purposes states 
that the veteran exhibited normal skin.  He was diagnosed 
with "normal skin."  A June 1964 dermatological evaluation 
from Harry A Carney, M.D., conveys that the veteran was 
diagnosed with "tinea pedis (athlete's foot)."  An August 
1964 written statement from Dr. Carter states that the 
veteran was treated for a fungal infection of the feet in 
1962 and continued "to have trouble" with that disability 
"since that date."  
The veteran subsequently sought to reopen his claim for 
service connection.  In September 1967, the VA determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for epidermatophytosis of the feet.  The veteran 
was informed in writing of the adverse decision and his 
appellate rights in September 1967.  The veteran did not 
submit a NOD with the decision.  

The additional documentation considered by the VA in reaching 
its determination consisted of VA and private clinical 
documentation.  A March 1966 physical evaluation from Moseley 
H. Winkler, M.D., reports that the veteran was diagnosed with 
athlete's foot.  A July 1967 physical evaluation from Roy O. 
Halloran, M.D., conveys that the veteran was diagnosed with 
chronic epidermophytosis of the feet which required weekly 
X-ray therapy and topical fungicidal medication.  

The veteran subsequently sought to reopen his claim for 
service connection.  In May 2003, the RO determined that new 
and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
epidermatophytosis of the feet.  The veteran was informed in 
writing of the adverse decision and his appellate rights in 
May 2003.  In September 2005, the veteran submitted a NOD 
with that decision.  In November 2005, the RO determined that 
the veteran's NOD was untimely.  The veteran was informed in 
writing of the adverse decision and his appellate rights in 
November 2005.  He did not submit an NOD with that decision.  

The additional documentation considered by the RO in reaching 
its determination consisted of VA clinical and examination 
documentation, private clinical documentation, and written 
statements from the veteran and the veteran's relatives.  An 
April 2003 written statement from Robert P. Fuller, M.D., 
indicates that the veteran was treated for tinea 
pedis/athlete's foot.  

2.  New and Material Evidence

The evidence submitted since the May 2003 RO determination 
consists of service personnel records, VA clinical and 
examination documentation, private clinical documentation, 
and written statements from the veteran, his son, and his 
cousin.  VA treatment records dated in October 2005 and March 
2006 reflect that the veteran reported a history of chronic 
athlete's foot since active service.  No findings as to the 
veteran's athlete's foot were recorded.  An April 2006 
written statement from the veteran's son conveys that the 
veteran had treated his athlete's foot for as long as he 
could recall.  The July 2006 written statement from the 
veteran conveys that he initial developed chronic athlete's 
foot during active service and continued to suffer from that 
disorder to the present date.  The Board finds that the VA 
treatment records, the veteran's son's April 2006 written 
statement, and the veteran's July 2006 written statement 
constitute new and material evidence as, when considered with 
previous evidence of record, the documentation raises a 
reasonable possibility of substantiating the veteran's claim.  
As new and material evidence has been received, the veteran's 
claim of entitlement to service connection for 
epidermatophytosis of the feet is reopened.  



C.  Hearing Loss Disability

1.  Prior RO Decision

In May 2003, the RO denied service connection for hearing 
loss disability as the claimed disorder was not shown during 
active service or at any time thereafter.  In May 2003, the 
veteran was informed in writing of the adverse decision and 
his appellate rights.  In September 2005, the veteran 
submitted a NOD with that decision.  In November 2005, the RO 
determined that the veteran's NOD was untimely.  The veteran 
was informed in writing of the adverse decision and his 
appellate rights in November 2005.  He did not submit an NOD 
with that decision.  

The evidence upon which the RO formulated its decision may be 
briefly summarized.  The veteran's service medical records 
make no reference to hearing loss disability.  The report of 
the veteran's July 1952 physical examination for service 
separation relates that the veteran exhibited bilateral 
auditory acuity of 15/15.  A May 2002 VA treatment record 
states that the veteran had a history of bilateral hearing 
loss disability.  In an April 2003 written statement, the 
veteran reported that he had been exposed to aircraft noise 
during active service and audiologists had suggested that his 
hearing loss was caused by such exposure.  

2.  New and Material Evidence

The evidence submitted since the May 2003 RO rating decision 
consists of service personnel records, VA clinical and 
examination documentation, private clinical documentation, 
and written statements from the veteran, his son, and his 
cousin.  A March 2006 VA audiological evaluation indicates 
that the veteran presented an inservice history of inservice 
aircraft-related noise exposure.  The veteran was diagnosed 
with bilateral sensorineural hearing loss disability.  A 
March 2006 Examination for Housebound Status or Permanent 
Need for Regular Aid and Attendance (VA Form 21-2680) notes 
that the veteran was diagnosed with bilateral hearing loss.  

The Board finds that the March 2006 VA audiological 
evaluation and the March 2006 Examination for Housebound 
Status or Permanent Need for Regular Aid and Attendance (VA 
Form 21-2680) constitute new and material evidence in that 
they are of such significance that they raise a reasonable 
possibility of substantiating the veteran's claim.  As new 
and material evidence has been received, the veteran's claim 
of entitlement to service connection for hearing loss 
disability is reopened.  

D.  Sinusitis with Allergic Rhinitis 

1.  Prior Board and RO Decisions

In June 1965, the Board denied service connection for 
sinusitis as the claimed disorder was not manifested during 
active service or at the most recent VA examination for 
compensation purposes.  The veteran and his accredited 
representative were provided with copies of the Board's 
decision.  

The evidence which the Board considered in making its 
decision may be briefly summarized.  The report of the 
veteran's July 1952 physical examination for service 
separation indicates that the veteran was noted to have 
"frequent colds-seems to have colds all the time, sneezing, 
no cough, stopped up nose, probably allergy, NS."  On 
physical evaluation, the veteran's sinuses were reported to 
be normal.  The report of the May 1963 VA examination for 
compensation purposes states that the veteran exhibited no 
evidence of sinus disease.  An August 1964 treatment record 
from Dr. Carter indicates that the veteran was treated for 
pan-sinusitis in 1962 and continued "to have trouble" with 
that disability "since that date."  

The veteran subsequently sought to reopen his claim for 
service connection for sinusitis.  He advanced further that 
service connection was warranted for allergies.  In May 2003, 
the RO determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
sinusitis with allergic rhinitis.  In September 2005, the 
veteran submitted a NOD with that decision.  In November 
2005, the RO determined that the veteran's NOD was untimely.  
The veteran was informed in writing of the adverse decision 
and his appellate rights in November 2005.  He did not submit 
an NOD with that decision.  
The evidence considered by the RO in reaching its decision 
consisted of the veteran's service medical records, VA 
examination and clinical documentation, private clinical 
documentation, and written statements from the veteran and 
his relatives.  The veteran's service medical records 
indicate that he was treated for rhinitis in July 1949.  The 
report of the veteran's July 1952 physical examination for 
service separation notes that his nose and sinuses were found 
to be normal.  A September 1953 treatment entry from the 
University of Kentucky Health Service states that the veteran 
was diagnosed with sinusitis.  The March 1966 physical 
evaluation from Dr. Winkler states that the veteran was 
diagnosed with sinusitis and associated post-nasal drainage.  
An April 2003 written statement from the veteran states that 
his sinusitis and related respiratory complaints arose for 
the damp and cold conditions to which he had been exposed 
while stationed in Europe during active service.   An April 
2003 written statement from the veteran's son indicates that 
the veteran suffered from chronic sinusitis.  

2.  New and Material Evidence

The evidence submitted since the May 2003 RO determination 
consists of service personnel records, VA clinical and 
examination documentation, private clinical documentation, 
and written statements from the veteran, his son, and his 
cousin.  An April 2006 written statement from the veteran's 
cousin relates that the veteran continued to have "sinus 
problems." The July 2006 written statement from the veteran 
reiterates that he had been exposed to cold and damp 
conditions during active service and subsequent developed 
chronic sinusitis.  The remainder of the documentation does 
not address either sinusitis or rhinitis.  

In reviewing the additional documentation submitted since the 
May 2003 RO determination, the Board observes that it is 
either not material or cumulative in nature.  The additional 
clinical documentation pertains to the veteran's ongoing 
treatment.  The veteran's cousin's and his own written 
statements merely reiterate his prior contentions that he had 
been exposed to cold and damp weather during active service 
and sustained chronic sinusitis.  While the additional 
documentation is new, it is cumulative of the evidence 
previously of record and does not raise a reasonable 
possibility of substantiating the veteran's claim.  In light 
of the foregoing, the Board finds that new and material 
evidence has not been received to reopen the veteran's claim 
of entitlement to service connection for sinusitis with 
allergic rhinitis.  

E.  Psychophysiological Nervous System Reaction

1.  Prior Board Decision

In June 1965, the Board denied service connection for both a 
head disorder and a psychophysiologic nervous system reaction 
evidenced by hyperhidrosis, a history of attacks of hives, 
and recurrent headaches as chronic headaches, a head 
disorder, and a psychophysiologic nervous system reaction 
were not manifested during or otherwise shown to have been 
related to active service.  The veteran and his accredited 
representative were provided with copies of the Board's 
decision.  

The evidence which the Board considered in formulating its 
decision may be briefly summarized.  The report of the 
veteran's July 1952 physical examination for service 
separation relates that the veteran complained of "nervous 
trouble-feels taunt inside, when becomes upset over taxing 
problems, NS" and "severe headaches, occasionally in damp 
climates, relieved by aspirins."  On physical evaluation, 
the veteran exhibited a normal head and no psychiatric or 
neurological abnormalities.  The report of the May 1963 VA 
examination for compensation purposes states that the veteran 
was diagnosed with "a psychophysiologic nervous system 
reaction, evidenced by hyperhidrosis, history of attacks of 
hives, recurrent headaches."  A July 1964 written statement 
from Dr. Winkler indicates that the veteran had been treated 
for hives in February 1960.  

2.  New and Material Evidence

The evidence submitted since the June 1965 Board decision 
consists of service personnel records, VA clinical and 
examination documentation, private clinical documentation, 
and written statements from the veteran, his son, and his 
cousin.  The additional documentation does not refer to a 
psychophysiologic nervous system reaction.  Therefore, the 
additional documentation is not material and does not raise a 
reasonable possibility of substantiating the veteran's claim.  
In light of the foregoing, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for a 
psychophysiologic nervous system reaction evidenced by 
hyperhidrosis, a history of attacks of hives, and recurrent 
headaches.  

F.  Eye Disorder to include Open Angle Glaucoma

1.  Prior Board and RO Decisions

In June 1965, the Board denied service connection for an eye 
disorder as the claimed disorder was not manifested during 
active service or at the most recent VA examination for 
compensation purposes.  The veteran and his accredited 
representative were provided with copies of the Board's 
decision.  

The evidence which the Board considered in formulating its 
decision may be briefly summarized.  The veteran's service 
medical records make no reference to a chronic eye or vision 
disorder.  The report of the veteran's July 1952 physical 
examination for service separation states that the veteran 
reported "wearing glasses occasionally for reading only."  
On physical evaluation, the veteran exhibited bilateral 20/20 
visual acuity and no eye abnormalities.  

The veteran subsequently sought to reopen his claim of 
entitlement to service connection.  In May 2003, the RO 
determined that new and material evidence had not been 
received to reopen the veteran's claim for service connection 
for an eye disorder to include open angle glaucoma.  In May 
2003, the veteran was informed in writing of the adverse 
decision and his appellate rights.  In September 2005, the 
veteran submitted a NOD with that decision.  In November 
2005, the RO determined that the veteran's NOD was untimely.  
The veteran was informed in writing of the adverse decision 
and his appellate rights in November 2005.  He did not submit 
an NOD with that decision.  

The evidence considered by the RO in reaching its May 2003 
determination consisted of VA clinical documentation, private 
clinical documentation, and written statements from the 
veteran and his relatives.  A November 2001 VA treatment 
record states that the veteran had a history of primary open 
angle glaucoma.  

2.  New and Material Evidence

The evidence submitted since the May 2003 RO determination 
consists of service personnel records, VA clinical and 
examination documentation, private clinical documentation, 
and written statements from the veteran, his son, and his 
cousin.  VA clinical documentation dated between January 2006 
and May 2006 reflect that the veteran was being treated for 
chronic open angle glaucoma.  An April 2006 VA ophthalmologic 
evaluation notes that the veteran presented a history of 
chronic primary open angle glaucoma since 1983.  He was 
diagnosed with bilateral reflective errors, bilateral 
cataracts, right eye ocular hypertension, suspect right eye 
open angle glaucoma, bilateral Meibomian gland dysfunction, 
and right eye macular degeneration.  In a July 2006 written 
statement, the veteran advanced that his "vision loss began 
during my active duty in the USAF."  

In reviewing the additional documentation submitted since the 
May 2003 RO determination, the Board observes that it is 
essentially cumulative in nature.  The additional clinical 
documentation reflects ongoing treatment of his post-service 
eye disabilities and does not address the etiology of the 
disabilities.  The veteran's written statements merely 
reiterate his prior contention that he manifested a chronic 
eye disorder during active service.  While the additional 
documentation is new, it does not raise a reasonable 
possibility of substantiating the veteran's claim.  In light 
of the foregoing, the Board finds that new and material 
evidence has not been received to reopen the veteran's claim 
of entitlement to service connection for an eye disorder to 
include open angle glaucoma.  


ORDER

The veteran's application to reopen his claim of service 
connection for post-operative pilonidal cyst residuals is 
granted.  

The veteran's application to reopen his claim of service 
connection for epidermatophytosis of the feet is granted.  

The veteran's application to reopen his claim of service 
connection for hearing loss disability is granted.  

The veteran's application to reopen his claim of service 
connection for sinusitis with allergic rhinitis is denied.  

The veteran's application to reopen his claim of service 
connection for a psychophysiologic nervous system reaction 
evidenced by hyperhidrosis, a history of attacks of hives, 
and recurrent headaches is denied.  

The veteran's application to reopen his claim of service 
connection for an eye disorder to include open angle glaucoma 
is denied.  


REMAND

In light of their reopening above, the veteran's claims of 
entitlement to service connection for chronic post-operative 
pilonidal cyst residuals, a chronic skin disorder of the 
feet, and chronic bilateral hearing loss disability are to be 
determined following a de novo review of the entire record.  

The veteran asserts that he has received ongoing treatment 
for his chronic athlete's foot including ultraviolet light 
treatments.  A January 2006 VA treatment record states that 
the veteran received ongoing treatment by Charles Kennedy, 
M.D., for diskitis and osteomyelitis.  While a January 2006 
written statement from Dr. Kennedy is of record, clinical 
documentation of the cited treatment has not been 
incorporated into the record.  The VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The veteran advances that: he initially manifested chronic 
post-operative pilonidal cyst residuals and chronic athlete's 
foot during active service; those disabilities have remained 
symptomatic; he sustained chronic bilateral hearing loss 
disability as the result of his significant inservice 
exposure to aircraft noise; and he manifested a chronic spine 
disorder to include diskitis and osteomyelitis as the 
proximate result of his inservice pilonidal cyst surgical 
excision, associated spinal anesthesia, and removal of his 
"tailbone."  The veteran has not been afforded a recent VA 
examination for compensation purposes to determine the nature 
and etiology of his chronic post-operative pilonidal cyst 
residuals, chronic skin disorder of the feet, chronic 
bilateral sensorineural hearing loss disability, chronic 
spine disabilities, and osteomyelitis.  The VA's statutory 
duty to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, the Board finds that a VA examination for 
compensation purposes would be helpful in resolving the 
issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006) are fully met.  

2.  Then contact the veteran and request 
that he provide information as to all 
post-service treatment of his chronic 
post-operative pilonidal cyst residuals, 
skin disorder of the feet, bilateral 
hearing loss disability, spine 
disabilities, and osteomyelitis including 
the names and addresses of all health 
care providers.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should contact Charles 
Kennedy, M.D., and all other identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran for 
incorporation into the record.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his post-operative chronic 
pilonidal cyst residuals; skin disorder 
of the feet; bilateral hearing loss 
disability; spine disabilities, and 
osteomyelitis.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner or examiners should specifically 
state whether (1) a pilonidal cyst is a 
congenital or developmental defect and 
(2) does the veteran exhibit any chronic 
"tailbone" or sacral excision 
residuals.  

The examiner or examiners should advance 
an opinion as to the following questions:  

a.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that the veteran has chronic 
post-operative pilonidal cyst 
residuals that had their onset 
during active service; otherwise 
originated during active service; or 
increased in severity beyond their 
natural progression during active 
service?  

b.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic skin 
disorder of the feet had its onset 
during active service; is 
etiologically related to the 
veteran's inservice athlete's foot; 
or otherwise originated during 
active service?  

c.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that the veteran's bilateral hearing 
loss disability had its onset during 
active service; is etiologically 
related to his inservice noise 
exposure; or otherwise originated 
during active service?  

d.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic spine 
disorder had its onset during active 
service; is etiologically related to 
the veteran's inservice pilonidal 
cyst surgical excision; or otherwise 
originated during active service?  

e.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic 
osteomyelitis had its onset during 
active service; is etiologically 
related to the veteran's inservice 
pilonidal cyst surgical excision; or 
otherwise originated during active 
service?  
Send the claims folders to the examiner 
or examiners for review.  The examination 
report(s) should specifically state that 
such a review was conducted.  

4.  Then adjudicate the issues of the 
veteran's entitlement to service 
connection for chronic post-operative 
pilonidal cyst residuals, a chronic skin 
disorder of the feet to include tinea 
pedis, athlete's foot, a fungal disorder, 
and epidermatophytosis, and bilateral 
hearing loss disability on a de novo 
basis and readjudicate the issue of the 
veteran's entitlement to service 
connection for a chronic spine disorder 
to include back injury residuals, removal 
of the tailbone, diskitis, and 
osteomyelitis with express consideration 
of the provisions of 38 C.F.R. § 3.310 
(2006 as amended) and the Court's holding 
in Allen v. Brown, 7 Vet. App. 439 
(1995).  If the benefits sought on appeal 
remain denied, the veteran should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


